Rumsey, J.:
The defendant is the proprietor and lessee of the Hotel Imperial in -the city of New York, and the plaintiff" was the husband and is *417the administrator of Mrs. Julia Kane, who met her :death on the 1st of July, 1897, by falling through a skylight in the roof of the hotel.
The action is brought to recover damages resulting from her death. At the conclusion of the testimony the court directed a nonsuit upon the ground that the plaintiffs intestate was not shown to be free from contributory negligence. Judgment for the defend-, ant was afterwards entered, and from that judgment this appeal is taken.
The facts are not in • dispute. It appears that the rooms of the cleaning gii-ls employed in the hotel are situated upon the roof ; that access to the roof is had by an elevator; that on stepping out of the elevator one enters a passageway which leads to the rooms of the cleaning girls. The skylight through which Mrs. Kane fell was not in that part of the passageway through which it was necessary to go in reaching those rooms from the elevator. On the afternoon of the 1st of July, 1897, Mrs. Kane secured employment in the hotel as a cleaning girl. The person who employed her was one Sullivan, the superintendent of the cleaning department. Mrs. Sullivan testified that at the time of employing Mrs. Kane she directed her when she came to the hotel that.evening to go to a certain entrance and inquire for the elevator, and when she had reached the roof to inquire of the elevator man for the cleaning girls’ rooms, which would be shown to her. She' was requested to get to the hotel at about seven o’clock in the evening, but she was unable to go at that time, and the precise time when she did reach it cannot be known. The last seen of her alive was by her sister, at half-past nine o’clock on the corner of Twenty-eighth street and Ninth avenue, when she took a car to go east to the Imperial Hotel, which is situated on the corner of. Thirty-second street and Broadway. Shortly after ten o’clock the attention of somebody was called to the crash of glass and to the falling of a heavy body, and Mrs. Kane’s body was found at the bottom of the light shaft, having fallen through the skylight in the roof. How she got there, or when she went upon the roof, or where she went after she reached the roof, does not appear. No one seems to have seen her when she entered the hotel, and she does not appear to have made any inquiry *418■of anybody or received any instructions. from anybody as to the' manner of reaching the place of her destination. The direct path "from the elevator to . the door , of the cleaning girls’ room did not .lead her past the skylight through which she fell, but that skylight "was situated in another part, of the passageway, although it was mnder the window of the room which she would have been in .had ' ¡she gone where she was directed, but it does not appear that it was-¡anywhere near the door of that room, or that there was any way by which when going from the elevator to the door of the cleaning ;'girls’ room she could have gone near that.skylight.
The plaintiff .claims, in the first place,- that the defendant was guilty of negligence because he failed to comply with the requirements of section 487 of chapter 566 of the Laws of 1887, which requires that the walls of all light shafts shall be carried up not less than three and one-lialf feet above the level of the -roof. It is conceded that that portion of the skylight through which Mrs. Kane fell was only eighteen inches above the level of the roof. Whether the maintenance of the skylight at that place and under those circumstances was negligence for which the defendant was liable need not now be discussed. Such negligence was assumed to exist at the trial. -The learned judge, however, disposed of the case purely upon- the ground that there was no evidence to show that the plaintiff’s intestate was free from contributory negligence. As has ¡already been said, there is no evidence to show what was done by .Mrs. Kane after she entered the hotel. All that can be certainly known upon that subject is that she went into the hotel and that she must have reached the roof, and being there in some way she wandered to this skylight and fell through it. It is not necessary for a person, in an action of this kind to make direct proof that his intestate is not guilty of contributory negligence. That fact may be made to appear as well by fair inference from the surrounding ■circumstances as-by direct proof,-but unless evidence is'given from which it may fairly be inferred that the intestate was not guilty' of ■contributory negligence the plaintiff fails to make out a case. It is not sufficient that the case is balanced in that regard, but it is absolutely necessary that the plaintiff should produce evidence from which the inference of freedom from contributory negligence might ¡be drawn, and unless that evidence is produced the plaintiff fails in *419his case. (Reynolds v. N. Y. C. & H. R. R. R. Co., 58 N. Y. 248 ; Weston v. City of Troy, 139 id. 281.) In this action we are of the opinion that there was an entire failure to prove this essential portion of the plaintiff’s case. It is quite true that Mrs. Kane had been directed to go to the cleaning girls’ room, and that she did not not know the location of that room. She did not receive directions as to the locality of the room which she might have followed, and the following of which might possibly have brought her into the place of danger where she received her death, but she was expressly directed when she reached the top of the elevator to inquire of the elevator man for the room where the cleaning girls were, and was told that it would be shown to her. There can be no doubt that if she had made inquiry and had followed the directions which she would have received when she reached the top of the elevator shaft, she never would'have gone in the direction of this skylight, because it is undisputed that when going from the elevator to the door of the cleaning girls’ room she would not go by the place where this skylight was situated. So far as appears, that place was one where she had no right to be, and where she would not have been had she gone directly from the elevator to the room where she was directed to go. and as she would have done had she made inquiries as she was told to do.
It is said by the plaintiff that the passageway was dark, ’ and that it is probable that his intestate lost her way and fell into the skylight while groping in the darkness seeking the place of her destination ; but there is no evidence that at the time this accident occurred the passageway was dark. Mrs. Sullivan, the witness of the plaintiff, testified that when she went to bed the hall lights inside were all lit up and the windows were open and it was light on the roof ; that the light from the street shone through too, and that the light-from the -shaft itself was bright enough to see the glass and know that it was glass. There is no testimony as to the condition of the light in that passageway until nearly half-past- two next morning, when it is shown to have been in darkness, but it is not necessarily or fairly to be inferred from that that it was dark at the time when Mrs. Kane fell. But whether it was or not, is of no importance. The important fact is, that it does not appear that this woman made any effort to ascertain the location of the place where she was directed. *420to go or the direct way to it,, and the jury not only might 'have found, but must have found, had the question been submitted to them, that she went upon this roof without the knowledge of anybody, seeking a room, the locality of which was not in the vicinity of this skylight and of which she was ignorant; that she made no inquiry as to the way to it; that if she had made inquiry she would have been directed correctly and . would not have been sent anywhere in the vicinity of this skylight, but that making no inquiry,, and seeking to find the room by herself without any information, she went into this skylight and fell through it and was killed. How she came to go there, whether she walked carefully or heedlessly, whether the passageway was' dark or light, do not anywhere, appear, and there is no evidence Upon the subject and nothing from which an inference- can be drawn.
■In view of these facts we are quite clear that the learned judge below was correct m saying that there was no evidence which would warrant thfe jury in finding that the plaintiff’s intestate was free from contributory negligence^ and for that reason the judgment must be affirmed, with costs.
Van Brunt, P. J., and Patterson, J., concurred; Barrett and O’Brien, JJ., dissented.